                  Case 19-10248-CSS             Doc 7      Filed 02/06/19        Page 1 of 18



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

Avadel Specialty Pharmaceuticals, LLC, 1                      Case No. 19-10248 (CSS)

                                Debtor.



    MOTION FOR THE ENTRY OF INTERIM AND FINAL ORDERS (I) AUTHORIZING
     UNSECURED FINANCING PURSUANT TO 11 U.S.C. §§ 105(A), 362 AND 364, AND
        (II) SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY
               RULE 4001(C); AND (III) GRANTING RELATED RELIEF

          The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby moves the

Court (this “Motion”), pursuant to sections 105(a), 362 and 364 of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001 and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-2 of the Local

Bankruptcy Rules for the District of Delaware (the “Local Rules”), for entry of an interim order,

substantially in the form attached hereto as Exhibit “A” (the “Interim DIP Order”), and a final

order (the “Final DIP Order” and, together with the Interim DIP Order, the “DIP Orders”),

providing:

      A. authorization for the Debtor in its capacity as a borrower (the “Borrower”) to obtain a non-
         amortizing revolving credit facility (the “DIP Facility”) provided by Avadel US Holdings,
         Inc. (“AUSH” or, in its capacity as lender, the “DIP Lender”) subject to the terms and
         conditions hereof and in the DIP Documents (as defined below) in a principal amount of
         up to $2,700,000, of which up to $716,000 is requested to be approved pursuant to the
         Interim DIP Order;

      B. authorization for the Debtor to enter into that certain Binding Agreement on the Terms and
         Conditions for $2,700,000 Unsecured Debtor-In-Possession Credit Facility between the
         Borrower and the DIP Lender (as amended, restated or otherwise modified from time to
         time in accordance with the terms thereof, the “DIP Credit Agreement”; together with all
         agreements, documents, and instruments delivered or executed in connection therewith, the

1
      The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel
      Specialty Pharmaceuticals, LLC, 16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
                 Case 19-10248-CSS              Doc 7        Filed 02/06/19      Page 2 of 18



        “DIP Documents”), a copy of which DIP Credit Agreement is attached hereto as Exhibit
        “B”, and to perform such other and further acts as may be required in connection with the
        DIP Documents;

    C. authorization for the Debtor to use the DIP Facility and the proceeds thereof to pay
       postpetition operating expenses and other working capital and financing requirements of
       the Borrower, certain transaction fees, costs and expenses and certain other costs and
       expenses of administration of this chapter 11 case;

    D. the granting of unsecured claims against the Debtor’s estate to the DIP Lender with respect
       to the DIP Obligations (as defined below), pari passu with third-party general unsecured
       prepetition claims, on the terms and conditions set forth in the DIP Documents;

    E. for an interim hearing (the “Interim Hearing”) to consider entry of the Interim DIP Order,
       among other things, (1) authorizing the Borrower, on an interim basis, to borrow from the
       DIP Lender under the DIP Documents up to an aggregate principal amount not to exceed
       $716,000;

    F. for a final hearing (the “Final Hearing”) to consider entry of the Final DIP Order
       authorizing, among other things, the balance of the borrowing under the DIP Documents
       on a final basis, as set forth in the DIP Motion and the DIP Documents; and

    G. related relief. 2

        In support of this Motion, Debtor respectfully states:

                                              Status of the Case

        1.       On the date hereof (the “Petition Date”), the Debtor commenced this case (the

“Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy

Code in the United States Bankruptcy Court for the District of Delaware (the “Court”).

        2.       The Debtor has continued in possession of its property and is operating and

managing its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

        3.       No request has been made for the appointment of a trustee or examiner and a

creditors’ committee has not yet been appointed in these Chapter 11 Cases.


2
    Unless otherwise stated, capitalized terms used but not defined in this Motion have the meaning ascribed to them
    in the First Day Declaration or the DIP Credit Agreement.



                                                         2
               Case 19-10248-CSS           Doc 7       Filed 02/06/19    Page 3 of 18



                          Jurisdiction, Venue and Statutory Predicates

        4.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        5.      The statutory predicates for the relief set forth herein are sections 105(a), 362, and

364 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 9014, and Local Rule 4001-2.

                                             Background

        A.      The Debtor

        6.      ASP is a pharmaceutical company engaged in the business of the commercializing,

marketing and distributing NOCTIVA™ (desmopressin acetate) nasal spray. NOCTIVA™ was

approved in March 2017 by the U.S. Food and Drug Administration for the treatment of nocturia

due to nocturnal polyuria in adults and is ASP’s sole commercial product. ASP has experienced

several market challenges in its efforts to commercialize and increase sales volume while the

overall growth for NOCTIVA™ has been slower than anticipated. As a result, ASP has

experienced losses since its inception, and as of the Petition Date, has an accumulated deficit, due

in part to costs relating to underachieving sales, unanticipated competition, and certain supply

agreements.

        7.      In November 2018, ASP commenced a process to find a co-promoter for

NOCTIVA™, but the process yielded no material interest. After a strategic review, ASP decided

to exit its business. Accordingly, ASP commenced this Chapter 11 Case to pursue a sale of its

assets and to wind down its business. ASP is seeking proposals for a sale of all or any combination

of its assets including but not limited to a sale of all or substantially all assets, of the Debtor’s new

drug application for NOCTIVA™ and its inventory, for only its new drug application for




                                                   3
               Case 19-10248-CSS         Doc 7       Filed 02/06/19   Page 4 of 18



NOCTIVA™, or for only its NOCTIVA™ inventory. After conducting this sale process, ASP

intends to liquidate any remaining assets and wind down any remaining operations.

       8.      A detailed factual background of the Debtor’s business and operations, as well as

the events precipitating the commencement of these Chapter 11 Cases, is more fully set forth in

the Declaration of Gregory J. Divis in Support of the Debtor’s Chapter 11 Petition and Requests

for First Day Relief (the “First Day Declaration”), filed contemporaneously herewith and

incorporated herein by reference.

       B.      The Debtor’s Prepetition Funding

       9.      Before the Petition Date and as more fully set forth in the First Day Declaration,

AUSH funded the Debtor’s operations since September 2017. The Debtor has no other secured or

unsecured funded indebtedness. As of the Petition Date, the Debtor was largely current with its

third-party accounts payable. The Debtor has unsecured obligations consisting of accounts

payable to various third-party vendors and other creditors.

       C.      Approval of the DIP Facility is Necessary to Meet the Debtor’s Immediate
               Need for Liquidity

       10.     As set forth above, before the Petition Date, AUSH funded the Debtor’s operations.

As projected in the budget attached as Exhibit A to the DIP Credit Agreement (the “Budget”), after

the Petition Date, the Debtor’s projected revenues are likely to be insufficient to fund adequately

the Debtor’s operations and working capital needs and the additional cash flow required to fund

the administrative expenses of this Chapter 11 Case. Absent approval of the DIP Facility, the

Debtor will almost certainly experience business disruptions. Moreover, the Debtor believes that

approved and demonstrated access to liquidity through the DIP Facility is essential to provide the

Debtor’s employees, vendors and service providers, and other stakeholders confidence in the




                                                 4
               Case 19-10248-CSS          Doc 7       Filed 02/06/19   Page 5 of 18



Debtor’s ability to continue operating while it pursues an asset sale pursuant to section 363 of the

Bankruptcy Code (the “Section 363 Sale”).

       11.     Accordingly, the Debtor has an immediate and compelling need for access to the

DIP Facility. Among other things, this access is necessary to continue the operation of its business

in an orderly manner, maintain business relationships with customers and vendors, pay employees

and satisfy other working capital and operational needs—all of which are necessary to preserve

and maintain the Debtor’s going-concern value and, ultimately, conduct successfully a Section 363

Sale. Based on these circumstances, the Debtor requires the funding provided by the proposed

DIP Facility to avoid immediate and irreparable harm to its operations, business and estate.

       12.     In addition, the Debtor believes alternative financing on more favorable terms is

not available. Among other terms, the DIP Facility provides for (i) priority of the DIP Obligations

pari passu with third-party general unsecured claims without any further or other security or credit

support (e.g., no grant of debtor-in-possession liens or allowance of super-priority administrative

expenses or administrative expenses), (ii) no commitment or other fees, (iii) contract interest at an

annual rate of 5% and default interest at an annual rate of 7.5%, (iv) no limitations on the use of

the proceeds of the DIP Obligations other than adherence to the Budget subject to reasonable and

customary permitted variances, (v) reasonable case milestones, and (vi) other terms and conditions

that are fair and reasonable. Thus, the Debtor submits that the DIP Facility is the best option to

finance its liquidity needs for this Chapter 11 Case.




                                                  5
                   Case 19-10248-CSS              Doc 7        Filed 02/06/19      Page 6 of 18



                Summary of the Terms and Conditions of the Proposed DIP Facility 3

          A.       Summary of Essential Terms under Bankruptcy Rule 4001(c)(1)(B) and
                   Local Rule 4001-2(a)(ii)

          13.      Pursuant to Bankruptcy Rule 4001(c)(1)(B) and Local Rule 4001-2(a)(ii), the

following chart summarizes the essential terms of the proposed DIP Facility, together with

references to applicable sections of the relevant source documents.

     Bankruptcy Rule /
                                                        Summary of Material Terms
        Local Rule
    DIP Credit                  Borrower: The Debtor.
    Agreement Parties
                         Guarantor: None.
    Fed. R. Bankr. P.
    4001(c)(1)(B); Local Agent: None.
    R. 4001-2(a)(ii)
                         Lender: Avadel US Holdings, Inc.

                                See DIP Credit Agreement at 1.

    Commitment                  The DIP Facility made available to Borrower in a principal amount of
                                up to $2,700,000 (the “Commitment”), of which up to $716,000 shall
    Fed. R. Bankr. P.           be available during the period from the Closing Date (as defined
    4001(c)(1)(B); Local        below) through the entry of the final order of the Bankruptcy Court
    R. 4001-2(a)(ii)            approving the DIP Facility (the “Final Order”). All advances
                                outstanding under the DIP Facility (the “Advances”) shall become due
                                and payable on the Termination Date (as defined below) in the priority
                                and on the terms set forth in this Agreement.

                                See DIP Credit Agreement at 1.

    Ranking / Priority          All obligations of Borrower under the DIP Facility and all amounts
                                owing by Debtor in respect thereof at all times shall constitute allowed
    Fed. R. Bankr. P.           prepetition unsecured claims, which shall not have super-priority
    4001(c)(1)(B); Local        administrative expense or administrative expense status, and shall be
    R. 4001-2(a)(ii)            pari passu with third-party prepetition unsecured claims that may be
                                allowed against the Debtor.

                                See DIP Credit Agreement at 3.

3
      The summaries contained in this Motion are qualified in their entirety by the provisions of the DIP Documents.
      To the extent anything in this Motion is inconsistent with such documents, the terms of the applicable documents
      shall control. Each capitalized term used and not otherwise defined in these summaries shall have the meaning
      assigned thereto in the DIP Credit Agreement.



                                                           6
            Case 19-10248-CSS         Doc 7       Filed 02/06/19   Page 7 of 18



 Bankruptcy Rule /
                                           Summary of Material Terms
    Local Rule

Interest Rates and     Interest: All Advances will bear interest at a rate per annum equal to
Fees                   5.00% (the “Contract Rate”), calculated on the basis of the actual
                       number of days elapsed in a year of 365 days and payable monthly in
Fed. R. Bankr. P.      arrears. Upon the occurrence and during the continuance of an Event
4001(c)(1)(B); Local   of Default, interest/fees will accrue on any Advance at a rate of 7.5%
R. 4001-2(a)(ii)       per annum (the “Default Rate”) instead of the Contract Rate.

                       No Fees: There shall be no fees due from the Debtor in consideration
                       of the DIP Facility.

                       See DIP Credit Agreement at 3.

Term                   The term of this Agreement shall expire, and Lender’s obligation to
                       fund Advances under the DIP Facility shall terminate, upon the earliest
Fed. R. Bankr. P.      date of occurrence of any of the following (each, a “Termination
4001(c)(1)(B); Local   Date”): (i) dismissal of the Bankruptcy Case or conversion of the
R. 4001-2(a)(ii)       Bankruptcy Case to a case under Chapter 7; (ii) appointment by the
                       Bankruptcy Court of a Chapter 11 trustee, or an examiner with
                       expanded powers relating to the operation of the business of any
                       Debtor; (iii) the Interim DIP Order shall not have been entered by the
                       Bankruptcy Court on or before the date which is four (4) business days
                       after the petition date; (iv) the Final DIP Order shall not have been
                       entered by the Bankruptcy Court on or before the date which is thirty
                       (30) days after the petition date; (v) twelve (12) months after the
                       petition date, assuming the Final DIP Order has been entered as
                       provided herein; or (vi) the effective date of a plan of reorganization or
                       liquidation in the Bankruptcy Case.

                       See DIP Credit Agreement at 2.

Events of Default      The occurrence of any of the following shall be an event of default
                       (“Event of Default”): (i) violation of any covenants set forth in the DIP
Fed. R. Bankr. P.      Credit Agreement; (ii) Borrower (a) obtains or seeks approval to obtain
4001(c)(1)(B); Local   additional financing under Section 364(c) or (d) of the Bankruptcy
R. 4001-2(a)(ii)       Code (unless such financing is proposed to refinance and pay the
                       obligations in full in cash under the DIP Facility along with the
                       termination of the DIP Credit Agreement), (b) grants or seeks approval
                       to grant any postpetition lien on any property of Borrower, including
                       cash, without the prior written consent of Lender, (c) files any action
                       or challenge against Lender under the DIP Facility; (iii) any change of
                       control of Borrower; and (iv) failure by Borrower to meet mutually
                       agreed Bankruptcy Case milestones by the mutually agreed dates, as
                       set forth in Exhibit A attached to the DIP Credit Agreement.



                                              7
             Case 19-10248-CSS       Doc 7       Filed 02/06/19   Page 8 of 18



 Bankruptcy Rule /
                                          Summary of Material Terms
    Local Rule

                       See DIP Credit Agreement at 2.

Use of DIP Facility    Amounts available under the DIP Facility shall be used in a manner
& Limitations on       consistent with the Budget and the DIP Orders for payment of the
Use                    following, as set forth in the Budget: (i) postpetition operating
                       expenses and other working capital and financing requirements of
Fed. R. Bankr. P.      Borrower; (ii) certain transaction fees, costs and expenses; and (iii)
4001(c)(1)(B); Local   certain other costs and expenses of administration of the Bankruptcy
R. 4001-2(a)(ii)       Case, including professional fees.

                       Borrower may not, without the prior written consent of Lender, except
                       as expressly permitted in the DIP Facility documents or as
                       contemplated by the Budget, make payments on account of any
                       prepetition indebtedness of the Debtor.

                       See DIP Credit Agreement at 1 & 5.

Conditions             The commitment of Lender to provide the DIP Facility shall be
Precedent to Initial   conditioned upon satisfaction of the following conditions precedent
Borrowing              (the date upon which all such conditions precedent shall be satisfied,
                       the “Closing Date”):
Fed. R. Bankr. P.
4001(c)(1)(B); Local   1. The petition commencing the Bankruptcy Case shall have been
R. 4001-2(a)(ii)          filed with the Bankruptcy Court.

                       2. All motions and other documents to be filed with and submitted to
                          the Bankruptcy Court in connection with the DIP Facility and the
                          approval thereof, in form and substance reasonably satisfactory to
                          Lender, shall have been filed with the Bankruptcy Court.

                       3. The execution of the promissory note made by Borrower in favor
                          of Lender, as attached to the DIP Credit Agreement as Exhibit B.

                       4. The entry of the Interim DIP Order by the Bankruptcy Court.

                       Lender’s commitment to lend is expressly subject to the entry and
                       terms of the DIP Orders (and any other necessary and appropriate court
                       orders) by the Bankruptcy Court, which order or orders must not be
                       subject to any stay and acceptable to Lender in its reasonable
                       discretion; provided, that from the Closing Date until the entry of the
                       Final Order acceptable to Lender in its reasonable discretion, Lender
                       will make up to $716,000 of the DIP Facility commitment available on




                                             8
            Case 19-10248-CSS        Doc 7       Filed 02/06/19   Page 9 of 18



 Bankruptcy Rule /
                                          Summary of Material Terms
    Local Rule
                       the terms and conditions specified in the DIP Credit Agreement and in
                       the Interim DIP Order.

                       Without limiting in any way Lender’s reasonable discretion, the DIP
                       Orders shall provide for the following, among other things:

                       1. That all indebtedness, liabilities and obligations of Borrower to
                          Lender arising under the DIP Facility shall be allowed unsecured
                          claims against the Debtor and treated pari passu with allowed
                          third-party prepetition claims against the Debtor;

                       2. Adequate notice has been given to all necessary parties of the
                          hearing pursuant to which the Bankruptcy Court has entered the
                          applicable order; and

                       3. A finding that Lender has acted in good faith and the transaction
                          was negotiated at arm’s-length.

                       See DIP Credit Agreement at 1.

Conditions             Conditions precedent to each Advance under the DIP Facility shall be:
Precedent to Each      (i) the absence of any Event of Default; (ii) receipt of a customary
Advance                borrowing notice form the Borrower; (iii) there being no legal bar to
                       Lender making the applicable Advance; (iv) the effectiveness of the
Fed. R. Bankr. P.      DIP Order authorizing the DIP Facility and such DIP Order not having
4001(c)(1)(B); Local   been reversed, vacated or stayed and not having been amended,
R. 4001-2(a)(ii)       supplemented or otherwise modified without the prior written consent
                       of Lender; and (v) the amount of any such borrowing or issuance is
                       consistent with the Budget and not in excess of the Commitment.

                       See DIP Credit Agreement at 4-5.

Budget Covenants       During the period commencing on the Closing Date and ending on the
Fed. R. Bankr. P.      Termination Date, so long as no Event of Default exists under this
4001(c)(1)(B); Local   Agreement, Advances under the DIP Facility shall be available to
R. 4001-2(a)(ii)       Borrower in an aggregate amount not to exceed the Budget; provided,
                       however, that any Advance to be made in connection with a budgeted
                       item may exceed the aggregate amount set forth in the Budget by ten
                       percent (10%), as long as the aggregate amount of the Advances does
                       not exceed the Commitment.

                       See DIP Credit Agreement at 2-3.




                                             9
             Case 19-10248-CSS        Doc 7     Filed 02/06/19     Page 10 of 18



 Bankruptcy Rule /
                                            Summary of Material Terms
     Local Rule
Reporting               Borrower shall deliver updates and weekly variance reports to such
Information             Budget, each in form reasonably acceptable to Lender.

Fed. R. Bankr. P.       See DIP Credit Agreement at 2.
4001(c)(1)(B); Local
R. 4001-2(a)(ii)

Chapter 11              The Debtor shall comply with the following milestones in connection
Milestones              with the Section 363 Sale:
                                (a)    Entry on or before March 29, 2019 of a final order
Fed. R. Bankr. P.       pursuant to Section 363 of the Bankruptcy Code, in form and substance
4001(c)(1)(B)(vi);      acceptable to the DIP Lender, for the sale of part or all of the Debtor’s
Local R.4001-2(a)(ii)   assets (the “363 Order”); and
                                (b)    Closing of the sale of part or all of the Debtor’s assets
                        pursuant to the 363 Order on or before April 10, 2019.

                        See DIP Credit Agreement, Ex. A.

Liens and Priority      None.
Claims

Fed. R. Bankr. P.
4001(c)(1)(B)(i);
Local R. 4001-
2(a)(i)(D), 4001-
2(a)(ii)

Carve Out               None.

Fed. R. Bankr. P.
4001(c)(1)(B); Local
R. 4001-2(a)(i)(F)

Stipulations to         None.
Prepetition Liens
and Claims

Fed. R. Bankr. P.
4001(c)(1)(B)(iii);
Local R. 4001-
2(a)(i)(B)

Adequate Protection     None.



                                              10
            Case 19-10248-CSS       Doc 7     Filed 02/06/19     Page 11 of 18



 Bankruptcy Rule /
                                          Summary of Material Terms
     Local Rule
Fed. R. Bankr. P.
4001(c)(1)(B)(ii)

Waiver/Modification    None.
of the Automatic
Stay

Fed. R. Bankr. P.
4001(c)(1)(B)(iv)
Waiver/Modification    None.
of Applicability of
Nonbankruptcy Law
Relating to
Perfection or
Enforceability of
Liens

Fed. R. Bankr. P.
4001(c)(1)(B)(vii)

Indemnification        None.

Fed. R. Bankr. P.
4001(c)(1)(B)(ix)
Counsel Fees &         Each of Borrower and Lender shall bear its own costs, fees and
Expenses               expenses incurred in connection with the DIP Facility; notwithstanding
                       the foregoing, Borrower may use DIP Facility proceeds for payment of
Fed. R. Bankr. P.      professional fees and expenses as set forth in the Budget.
4001(c)(1)(B); Local
R. 4001-2(a)(ii)       See DIP Credit Agreement at 5.

Waiver/Modification    Upon entry of the Interim DIP Order, without further approval of the
of the Automatic       Court, the Debtor is authorized, and the automatic stay imposed by
Stay; Remedies         Bankruptcy Code section 362 shall be lifted to the extent necessary, to
                       perform all acts and to make, execute and deliver all instruments and
Fed. R. Bankr. P.      documents (including, without limitation, the DIP Credit Agreement),
4001(c)(1)(B)(iv)      and to take all other acts required under or in connection with the DIP
                       Documents.

                       See Interim DIP Order, ¶ 5(e)




                                            11
               Case 19-10248-CSS         Doc 7     Filed 02/06/19      Page 12 of 18



       B.      Highlighted Provisions under Local Rule 4001-2(a)(i)

       14.     Local Rule 4001-2(a)(i) requires this Motion to recite whether the DIP Orders or

the other DIP Documentation contain any of the following seven provisions and, to the extent such

provisions are present, to identify their location in the relevant documents justify their inclusion.

       (i)     Local R. 4001-2(a)(i)(A)—Cross-Collateralization Protection. Not Applicable.

       (ii)    Local R. 4001-2(a)(i)(B)—Challenge Period. Not applicable.

       (iii)   Local R. 4001-2(a)(i)(C)—506(c) Waiver. Not applicable.

       (iv)    Local R. 4001-2(a)(i)(D)—Liens on Avoidance Actions. Not applicable.

       (v)     Local R. 4001-2(a)(i)(E)—Roll-Up. Not applicable.

       (vi)    Local R. 4001-2(a)(i)(F)—Disparate Carve Out Treatment. Not applicable.

       (vii)   Local R. 4001-2(a)(i)(G)—Nonconsensual Priming. Not applicable.

       (viii) Local R. 4001-2(a)(i)(H)—Section 552(b)(1). Not applicable.

                                         Relief Requested

       15.     The Debtor seeks entry of the Interim DIP Order and, pending the Final Hearing,

the Final DIP Order, in each case: (a) authorizing the Debtor to obtain the DIP Facility; (b)

authorizing the Debtor to enter into the DIP Documents; (c) authorizing the Debtor to use the DIP

Facility and the proceeds thereof; (d) scheduling a Final Hearing to consider entry of the Final DIP

Order and a deadline to file any objection to the Final DIP Order; and (e) granting related relief.

                                          Basis for Relief

       A.      The Debtor’s Decision to Obtain the DIP Facility Should Be Approved.

       16.     Courts grant debtors in possession considerable deference in acting in accordance

with their business judgment in obtaining post-petition secured credit, as long as the agreement to

obtain such credit does not run afoul of the provisions of, and policies underlying, the Bankruptcy

Code. See, e.g., In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994)



                                                 12
               Case 19-10248-CSS            Doc 7     Filed 02/06/19   Page 13 of 18



(approving post-petition loan and receivables facility because such facility “reflect[ed] sound and

prudent business judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011)

(“[C]ourts will almost always defer to the business judgment of a debtor in the selection of the

lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases

consistently reflect that the court’s discretion under section 364 is to be utilized on grounds that

permit reasonable business judgment to be exercised so long as the financing agreement does not

contain terms that leverage the bankruptcy process and powers or its purpose is not so much to

benefit the estate as it is to benefit a party-in-interest.”).

        17.     To determine whether the business judgment standard is met, a court need only

“examine whether a reasonable business person would make a similar decision under similar

circumstances.” In re Exide Tech., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In re Curlew

Valley Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981) (noting that courts should not second

guess a debtor’s business decision when that decision involves “a business judgment made in good

faith, upon a reasonable basis, and within the scope of [the Debtors’] authority under the

[Bankruptcy] Code”).

        18.     Furthermore, in considering whether the terms of post-petition financing are fair

and reasonable, courts consider the terms in light of the relative circumstances of both the debtor

and the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re

Elingsen McLean Oil Co., Inc.), 65 B.R. 358, 365 (W.D. Mich. 1986) (recognizing a debtor may

have to enter into “hard bargains” to acquire funds for its reorganization). The Court may also

appropriately take into consideration non-economic benefits to the Debtor offered by a proposed




                                                    13
              Case 19-10248-CSS         Doc 7     Filed 02/06/19     Page 14 of 18



post-petition facility. For example, in In re ION Media Networks. Inc., the Bankruptcy Court for

the Southern District of New York held that:

               Although all parties, including the Debtors and the Committee, are
               naturally motivated to obtain financing on the best possible terms, a
               business decision to obtain credit from a particular lender is almost
               never based purely on economic terms. Relevant features of the
               financing must be evaluated, including non-economic elements such
               as the timing and certainty of closing, the impact on creditor
               constituencies and the likelihood of a successful reorganization.
               This is particularly true in a bankruptcy setting where cooperation
               and establishing alliances with creditor groups can be a vital part of
               building support for a restructuring that ultimately may lead to a
               confirmable reorganization plan. That which helps to foster
               consensus may be preferable to a notionally better transaction that
               carries the risk of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

       19.     Here, the DIP Facility is clearly within the Debtor’s reasonable business judgment.

The DIP Facility provides for reasonable priority, economics, milestones, and other terms that are

fair and reasonable. The DIP Facility is the product of arm’s length, good faith negotiations

between the Debtor and the DIP Lender. The Debtor has reason to believe that the proceeds of the

DIP Facility and its use in accordance with the Budget will be adequate to pay all administrative

expenses due and payable during the postpetition periods. Accordingly, entry into the DIP Facility

is a sound exercise of the Debtor’s business, and should be approved.

       20.     Moreover, entry into the DIP Facility passes any level of scrutiny. Although the

DIP Lender is an insider of the Debtor, each party was represented by independent counsel who

fully informed their respective clients of the relevant facts and circumstances. The DIP Facility

has no terms that unfairly advantage the DIP Lender. In fact, the priority of the DIP Obligations,

the absence of fees and reasonable interest rate, and other terms and conditions of the DIP Facility

are fair to the Debtor. Accordingly, entry into the DIP Facility is entirely fair and should be

approved


                                                14
               Case 19-10248-CSS          Doc 7      Filed 02/06/19      Page 15 of 18



        B.      The DIP Lender Should Be Deemed Good-Faith Lenders under Section
                364(e).

        21.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

                The reversal or modification on appeal of an authorization under this
                section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                or of a grant under this section of a priority or a lien, does not affect
                the validity of any debt so incurred, or any priority or lien so granted,
                to an entity that extended such credit in good faith, whether or not
                such entity knew of the pendency of the appeal, unless such
                authorization and the incurring of such debt, or the granting of such
                priority or lien, were stayed pending appeal.

        22.     As set forth above, the DIP Facility is the result of the sound exercise of the

Debtor’s business judgment, and the product of arm’s length, good-faith negotiations between the

Debtor and the DIP Lender. In addition, the terms and conditions of the DIP Facility are reasonable

and appropriate under the circumstances, and the proceeds of the DIP Facility will be used only

for purposes that are permissible under the Bankruptcy Code and are adequate to meet the Debtor’s

post-petition financing needs. Accordingly, the Court should find that the DIP Agent and DIP

Lenders are “good faith” entities within the meaning of section 364(e) of the Bankruptcy Code and

are entitled to all of the protections afforded by that section.

        C.      The Automatic Stay Should Be Modified on a Limited Basis.

        23.     The Debtor requests that automatic stay imposed by section 362 be modified to the

extent necessary to implement and effectuate the terms and provisions of the DIP Loan Documents,

the Interim DIP Order and the Final DIP Order, as applicable. Such and similar stay modifications

are common-place and standard features of debtor-in-possession financing arrangements, and are

reasonable and fair under the circumstances of these Chapter 11 Cases.


                                                   15
              Case 19-10248-CSS           Doc 7    Filed 02/06/19      Page 16 of 18



       D.      Failure to Obtain Immediate Interim Access to the DIP Facility and Cash
               Collateral Would Cause Immediate and Irreparable Harm.

       24.     Bankruptcy Rules 4001(b) and (c) provides that a final hearing on motion to use

cash collateral pursuant to section 363 and to obtain credit pursuant to section 364 of the

Bankruptcy Code may not be commenced earlier than 14 days after the service of such motion.

Upon request, however, the Court is empowered to conduct a preliminary expedited hearing on

such motions and authorize the obtaining of credit and use of cash collateral to the extent necessary

to avoid immediate and irreparable harm to a debtor’s estate.

       25.     The Debtor also has an immediate need to receive advances contemplated by the

DIP Facility to provide sufficient liquidity to maintain operations during the period between the

Petition Date and the Final Hearing in order to continue to operate and pay administrative

expenses. Entry of the proposed Interim DIP Order will enable the Debtor to preserve and

maximize value and, therefore, avoid immediate and irreparable harm and prejudice to the estate

and all parties in interest, pending the Final Hearing.

                                    Request for Final Hearing

       26.     Pursuant to Bankruptcy Rule 4001(c)(2), the Debtor requests that the Court

schedule a date for the Final Hearing that is as soon as practicable, and fixes the time and date

prior to the Final Hearing for parties to file objections to this Motion.

                                      Consent to Jurisdiction

       27.     Pursuant to Rule 9013-1(f) of the Local Rules, the Debtor consents to the entry of

a final judgment or order with respect to this Motion if it is determined that the Court would lack

Article III jurisdiction to enter such final order or judgment absent consent of the parties.




                                                  16
               Case 19-10248-CSS         Doc 7     Filed 02/06/19     Page 17 of 18



                                               Notice

         28.    Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel, if known: (a) the Office of the United States Trustee for the District of Delaware;

(b) Avadel US Holdings, Inc. as the debtor-in-possession lender; (c) the creditors holding the

twenty (20) largest general unsecured claims against the Debtor; (d) the Office of the United States

Attorney for the District of Delaware; (e) the Internal Revenue Service; (f) the Securities &

Exchange Commission; (g) the Delaware Secretary of State; (h) the Delaware State Treasury; and

(i) any other party entitled to notice pursuant to Local Rule 9013-1(m)(iii). As the Motion is

seeking “first day” relief, within two (2) business days of the hearing on the Motion, the Debtor

will serve copies of the Motion and any order entered with respect to the Motion in accordance

with Local Rule 9013-1(m)(iv). The Debtor submits that, in light of the nature of the relief

requested, no other or further notice need be given.

                                         No Prior Request

         29.    No prior Motion for the relief requested herein has been made to this or any other

court.

                                            Conclusion

         WHEREFORE, the Debtor respectfully requests that this Court enter an order granting the

relief requested herein and granting the Debtor such other and further relief as is just and proper.

Dated: February 6, 2019                       GREENBERG TRAURIG, LLP

                                              /s/ Dennis A. Meloro
                                              Dennis A. Meloro (DE Bar No. 4435)
                                              The Nemours Building
                                              1007 North Orange Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 661-7000
                                              Facsimile: (302) 661-7360
                                              Email: melorod@gtlaw.com



                                                 17
Case 19-10248-CSS   Doc 7    Filed 02/06/19   Page 18 of 18



                       -and-

                       Paul J. Keenan Jr. (pro hac vice pending)
                       John R. Dodd (pro hac vice pending)
                       Reginald Sainvil (pro hac vice pending)
                       Greenberg Traurig, P.A.
                       333 S.E. 2nd Avenue, Suite 4400
                       Miami, FL 33131
                       Telephone: (305) 579-0500
                       Facsimile: (305) 579-0717
                       Email: keenanp@gtlaw.com
                               doddj@gtlaw.com
                               sainvilr@gtlaw.com
                       -and-

                       Sara A. Hoffman (pro hac vice pending)
                       Greenberg Traurig, LLP
                       The MetLife Building
                       200 Park Avenue
                       New York, NY 10166
                       Telephone: (212) 801-9200
                       Facsimile: (212) 801-6400
                       Email: hoffmans@gtlaw.com

                       Proposed Counsel for the Debtor
                       and Debtor-in-Possession




                            18
